Citation Nr: 0629617	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
mononucleosis.

2.  Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1971 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO rating decision 
that, inter alia, denied service connection for residuals of 
mononucleosis and for a sinus condition.  The appellant filed 
a Notice of Disagreement (NOD) in October 2001, and the RO 
issued a Statement of the Case (SOC) in March 2002.  The 
appellant filed a substantive appeal (via a VA Form 9,(Appeal 
to the Board of Veterans' Appeals) in June 2002.

In January 2003, the Board remanded the matters on appeal to 
the RO to afford the appellant a hearing before a Member of 
the Board (Veterans Law Judge) as he requested in his 
substantive appeal.  However, in an April 2003 statement, the 
appellant notified the RO that he did not wish to proceed 
with the scheduled hearing.

The Board again remanded the claims to the RO for further 
development in April 2004.  After accomplishing the required 
additional actions, the RO continued the denial of each claim 
(as reflected in the April 2006 Supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The appellant had an episode of infectious mononucleosis 
in service, but there is no competent diagnosis of any 
residuals of any in-service mononucleosis.

3.  Chronic sinusitis was diagnosed more than 30 years after 
service, and there is no medical evidence or opinion even 
suggesting a medical relationship between current sinusitis 
and military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
mononucleosis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for a sinus condition 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate both claims on appeal has been 
accomplished.

The appellant's claims were filed in June 2000, prior to 
enactment of the VCAA.  The RO sent the appellant a pre-VCAA 
letter in June 2000, updated by letters in December 2000 and 
April 2001, which informed him of evidence developed so far 
and also informed him of changes to the law (i.e., the VCAA).   
Thereafter, the RO issued the rating decision on appeal in 
August 2001.  In April 2004, during the pendency of the 
appeal, the AMC sent a letter to the appellant informing him 
of the elements required to establish entitlement to service 
connection, i.e., an injury or disease that began in or was 
made worse by military service, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in military service.  The 
appellant and his representative were afforded ample 
opportunity to respond before the RO readjudicated the claim 
as reflected in the SSOC of April 2006.  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support his claim for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The Board also finds that the April 2004 AMC letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  That letter advised the appellant 
that VA is responsible for getting relevant records held by 
any Federal agency (including military records, VA treatment 
records, and Social Security Administration records) and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency (including medical records from 
state or local governments, private medical providers, or 
current or former employers).  The letter asked the appellant 
to identify and provide the necessary releases for any 
medical providers from whom he wished VA to obtain additional 
evidence for consideration, and advised him that it is the 
claimant's responsibility to ensure that VA receives all 
requested records not in the custody of a Federal department 
or agency.  The April 2004 letter specifically advised the 
appellant, "Please provide us with any evidence or 
information you may have pertaining to your claim."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the RO gave the appellant notice of what was required to 
substantiate a claim for service connection, and was afforded 
opportunity to submit such information and/or evidence.  
Following the issuance of the April 2004 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the appellant was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal prior to the RO's 
readjudication of the claim in April 2006.  Neither in 
response to the documents cited above, nor at any other point 
during the pendency of this appeal, has the appellant or his 
representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO has not notified the appellant of the criteria for degree 
of disability or effective date of rating.  However, on these 
facts, the RO's omission is harmless.  Id.  As the  Board's 
decision herein denies service connection for each claimed 
disability, nor disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim on 
appeal.  The appellant's service medical records and post-
service private medical records have been associated with the 
claims file.  Neither the appellant nor his representative 
has identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having records that should be obtained before the claims are 
adjudicated.  

The Board also notes that the record presents no basis to 
further develop the record to create any additional evidence 
for consideration in connection with either  claim on appeal.  
Indeed the Board has remanded the claims on two occasions to 
ensure adequate evidentiary development.  As indicated below, 
the appellant has not presented a prima facie case for 
service connection for either of the claimed disabilities, so 
VA medical examination and/or opinion is warranted in regard 
to either claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).  Further, while the appellant was 
scheduled to testify before the Board in April 2003, he 
notified VA in writing that he wished to cancel the hearing, 
and has not requested a rescheduling of the hearing.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A.	Residuals of mononucleosis

The appellant's service medical record shows that he was 
hospitalized for infectious mononucleosis from April 1 to 
April 27, 1971.  During that timeframe, he  also underwent a 
psychiatric evaluation; the examiner  identified passive-
aggressive dependent personality but recommended his 
retention in service, provisional on his ability to function.  
He was released back to full duty status on April 27, 
apparently fully recovered from his mononucleosis, but 
symptoms recurred and he was readmitted for inpatient 
treatment from April 29 to July 7, 1971.  At the time of his 
release back to duty status on July 7, there was no further 
evidence of active mononucleosis.  During this second period 
of inpatient treatment, the appellant underwent a psychiatric 
reevaluation that recommended the appellant's discharge from 
service as an immature personality.  The appellant was 
administratively discharged from service in September 1971; 
his report of examination in September 1971 notes no clinical 
observation of any abnormalities, including laboratory 
analyses, indicative of active mononucleosis or residuals of 
mononucleosis.

The post-service medical evidence of record consists of 
treatment records from Locust Medical Services, dated from 
November 2000 to May 2002.  These records show that the 
appellant reported a history of mononucleosis during military 
service.  However, the medical treatment records for a number 
of complaints (tension headaches with vascular component, 
allergic vasomotor rhinitis, chronic sinusitis, major 
depressive episode, hypertension, upper respiratory 
infection, neck pain, low back pain, myofascial pain 
suggestive of fibromyalgia, gastritis, vertigo, adjustment 
disorder, testicular hypergonadism, and drug dependency to 
opioids) include absolutely no reference to currently active 
mononucleosis, indication that the appellant's current 
complaints were related to his previous mononucleosis in any 
way.  Hence, the medical evidence does not establish that the 
veteran current suffers from any residuals of his in-service 
mononucleosis.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, where, as here, the competent 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In addition to the medical evidence, the Board has considered 
the appellant's own assertions advanced in connection with 
the claim on appeal, as well as his statement  that his 
doctor informed him that mononucleosis never goes away, but 
rather lies dormant and can flare due to stress, resulting in 
upper respiratory infections, sinus problems, headaches, and 
flu-like symptoms (see .June 2002 substantive appeal) .  
However, as noted above, there is nothing in the appellant's 
actual medical treatment records showing that any physician 
has diagnosed any current residuals of mononucleosis, and the 
appellant has not asserted the existence of any such written 
opinion.  As a layperson without the appropriate training and 
medical expertise, the veteran is not competent to provide a 
medical opinion on the basis of his own assertions.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For similar reasons, his assertions as 
to what a physician purportedly told him do not constitute 
competent evidence of the required nexus.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  

Under these circumstances, the Board finds that the claim for 
service connection for residuals of mononucleosis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, in the absence of any competent, 
persuasive evidence to support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  A sinus condition

As noted above, service medical records show inpatient 
treatment for infectious mononucleosis during the period 
April through July, 1971.  However, the service medical 
records show no indication of complaints of, or treatment 
for, any sinus condition.  The report of the appellant's 
separation examination in September 1971 notes no abnormality 
of the sinuses.

Private medical records from Locust Medical Services, dated 
from  November 2000 to May 2002, show continuing complaints 
of sinus congestion and headache.  These record the 
appellant's reported history of sinus problems since the age 
of 20 (although there is no indication of actual treatment 
before November 2000).  The clinician's impression in May 
2002 was chronic or recurrent headaches probably tension or 
sinus related, vasomotor rhinitis, and chronic sinusitis.  
There is no indication in these treatment records that the 
chronic sinusitis is related to mononucleosis or to any other 
incident of military service. 

Review of the medical evidence above shows competent 
diagnosis of a current disability (here, chronic sinusitis).  
However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no indication of medical treatment for 
sinusitis prior to November 2000, nearly 30 years after the 
appellant's discharge from military service.  The Board notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that weighs against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover-and, perhaps, more significantly-there is no 
actual evidence or opinion that even suggests a medical 
relationship between currently-diagnosed sinusitis and 
service, and neither the appellant nor his representative has 
presented, identified, or alluded to any such medical 
evidence or opinion.  

In addition to the medical evidence, the Board has considered 
the appellant's own assertions, advanced in connection with 
the claim on appeal, that his sinusitis is related to the 
mononucleosis that he had during military service.  However, 
as noted above, he is not competent to render an opinion on a 
medical matter, and, as such, his assertions in this regard 
have no probative value.  See Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186.

Under these circumstances, the Board finds that the claim for 
service connection for a sinus condition must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
in the absence of any competent, persuasive evidence to 
support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 


ORDER

Service connection for residuals of mononucleosis is denied.

Service connection for a sinus condition is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


